Exhibit10.11 AMENDMENT No. 2 (this “Amendment”) dated as of November30, 2007, to the CREDIT AGREEMENT dated as of November28, 2001, as amended and restated as of December22, 2005, and as further amended by the Incremental Term Loan Amendment dated as of October 19, 2007 (the “Credit Agreement”), among COMPASS MINERALS INTERNATIONAL, INC. (f/k/a SALT HOLDINGS CORPORATION), COMPASS MINERALS GROUP, INC., SIFTO CANADA CORP., SALT UNION LIMITED, the LENDERS from time to time party thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Agent, J.P. MORGAN EUROPE LIMITED (f/k/a CHASE MANHATTAN INTERNATIONAL LIMITED), as UK Agent, CALYON NEW YORK BRANCH, as Syndication Agent, and BANK OF AMERICA, N.A. and THE BANK OF NOVA SCOTIA, as Co-Documentation Agents. A.Pursuant to the Credit Agreement, the Lenders have extended credit to the Borrowers, and have agreed to extend credit to the Borrowers, in each case pursuant to the terms and subject to the conditions set forth therein. B.Holdings has requested that the Lenders agree to (a)amend the Credit Agreement in order to permit the merger of Holdings and the US Borrower, with Holdings as the surviving entity, and (b)amend certain other provisions of the Credit Agreement, in each case pursuant to the terms and subject to the conditions set forth herein. C.The undersigned Lenders are willing, pursuant to the terms and subject to the conditions set forth herein, to approve such amendments. D.Capitalized terms used but not defined herein shall have the respective meanings assigned to them in the Credit Agreement (as amended hereby). Accordingly, in consideration of the mutual agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and subject to the applicable conditions set forth herein, the parties hereto hereby agree as follows: SECTION 1.Amendments to Section 1.01 and Generally.Section 1.01 of the Credit Agreement is hereby amended as follows: (a)by amending the definition of “Asset Sale” by deleting the text “or (q)” in clause (f) of such Section and inserting the text “, (q) or (s)” in lieu thereof. Page 1 (b)by inserting the text “prior to the consummation of the Holdings Merger,”: 1. in the definition of “Change of Control Event”, immediately after the text “(b)(i)”; 2. in the definition of “Consolidated Interest Expense”, immediately after the text “, plus (c)”; and 3. in the definition of “Consolidated Net Income”, immediately after the text “, minus (b)”. (c)by amending the definition of “Consolidated Current Assets” by inserting the text “and the Financed Amount of any Permitted Securitization Financing” immediately prior to the period appearing at the end thereof. (d)by amending the definition of “Consolidated Debt” by inserting the text “or clause (j)” immediately after the text “described in clause (h)”. (e)by deleting the definitions of “Consolidated Fixed Charge Coverage Ratio” and “Consolidated Fixed Charges” in their entirety. (f)by amending the definition of “Consolidated Interest Expense” by (i)inserting the text “plus (d)all discount, interest, yield, fees, premiums and other similar charges or costs in respect of all Permitted Securitization Financings for such period” immediately after the text “pursuant to Section7.06(k),” in clause (c) thereof and (ii)by substituting the text “in the case of each of clauses (a)-(d)” for the text “in the case of each of clauses (a)-(c)” immediately thereafter. (g)by amending the definition of “Domestic Subsidiary” by (i)inserting the text “(a)prior to the consummation of the Holdings Merger,” immediately after the text “each Subsidiary of” and (ii)inserting the text “and (b)from and after the consummation of the Holdings Merger, the US Borrower, in each case” immediately after the text “US Borrower)”. (h)by deleting the definition of “Holdings” in its entirety and substituting the following text therefor: “Holdings” shall mean Compass Minerals International, Inc., a Delaware corporation; provided that, from and after the consummation of the Holdings Merger, all references to “Holdings” in this Agreement and the other Credit Documents (other than references to “Holdings” as of a time prior to the consummation of the Holdings Merger and references as part of another defined term or of a proper name) shall be deemed to be references to “the US Borrower”. Page 2 (i)by amending the definition of “Indebtedness” by (i)substituting “,” for the text “and” immediately before clause (i) thereof and (ii)inserting the text “and (j)the aggregate amount of the Financed Amounts of all Permitted Securitization Financings of Holdings and its Subsidiaries” immediately before the proviso at the end of such definition. (j)by amending the definition of “Permitted Debt” by inserting the text “,Additional Senior Notes” immediately prior to the text “and Additional Senior Subordinated Notes”. (k)by amending the definitions of “Permitted Holdings Refinancing Indebtedness” and “Permitted Subordinated Refinancing Indebtedness” by (i)deleting clause (b) of each such definition in its entirety and inserting the following in lieu thereof: “(b)such refinancing does not increase the amount of such Indebtedness outstanding immediately prior to such refinancing (other than in an amount equal to the fees, expenses and premiums payable in connection with such refinancing)” and (ii) in the case of the definition of “Permitted Subordinated Refinancing Indebtedness” only, inserting the text “Additional Senior Notes” immediately after the text “Additional Senior Subordinated Notes,”. (l)by amending the definition of “Permitted Sale-Leaseback Transaction” by inserting the text “Purchase Money” immediately after the text “Permitted”. (m)by amending the definition of “Pro Forma Basis” by (i) replacing the first comma appearing in subclause (v) with the text “and” and (ii) deleting the text “and the Consolidated Fixed Charge Coverage Ratio”. (n)by amending the definition of “Subsidiary Guarantor” by inserting the text “, prior to the consummation of the Holdings Merger,” immediately after the text “(other than”. (o)by deleting the definition of “US Borrower” in its entirety and substituting the following text therefor: “US Borrower” shall mean (a)prior to the consummation of the Holdings Merger, Compass Minerals Group, Inc., a Delaware corporation, and (b)from and after the consummation of the Holdings Merger, Compass Minerals International, Inc., a Delaware corporation. (p)by inserting the following definitions in appropriate alphabetical order: Page 3 “Additional Senior Note Documents” shall mean the Additional Senior Notes and all other documents executed and delivered with respect to the Additional Senior Notes. “Additional Senior Notes” shall mean unsecured senior notes of the US Borrower (i)that do not require any scheduled payment of principal (including pursuant to a sinking fund obligation) or mandatory redemption or redemption at the option of the holders thereof (except for redemptions in respect of asset sales and changes in control on terms that are market terms on the date of issuance) prior to the date that is 91 days after the Term Loan Maturity Date or (unless otherwise provided in the applicable Incremental Term Loan Amendment), if such Indebtedness is incurred after the US Borrower has obtained any Incremental Term Loans or while any Commitments from Additional Lenders to make Incremental Term Loans remain in effect, 91 days after the maturity date for such Incremental Term Loans, unless all such Incremental Term Loans have been repaid in full, and (ii)that otherwise contain terms and conditions (including the maturity thereof, the interest rate applicable thereto (provided that Additional Senior Notes may bear interest at a rate or be issued at a discount that together result in a yield that is a market yield at the time of issuance thereof), amortization, defaults, voting rights, covenants and events of default) that are on terms that are market terms on the date of issuance. “Financed Amount” shall mean, at any time, with respect to any Permitted Securitization Financing, (i)in the case of a securitization of Receivables Assets, the aggregate amount of funding received by any Special Purpose Securitization Subsidiary (from any Person other than Holdings or any of its Subsidiaries) under such Permitted Securitization Financing in connection with its sale of Receivables Assets or interests therein, net of collections applied to the reduction of such aggregate amount of funding and excluding amounts applied to purchase fees or discount or in the nature of interest, or (ii)in the case of a securitization of Inventory Assets, the aggregate book value of the interests in Inventory Assets transferred pursuant to such Permitted Securitization
